336 N.W.2d 84 (1983)
214 Neb. 742
STATE of Nebraska, Appellant,
v.
John D. LARSON, Appellee.
No. 83-277.
Supreme Court of Nebraska.
June 24, 1983.
*85 Donald L. Knowles, Douglas County Atty., and Robert C. Sigler, Omaha, for appellant.
Barbara Thielen, Omaha, for appellee.
CAPORALE, Justice.
The State has appealed from an order sustaining defendant John D. Larson's motion to suppress evidence obtained by the interception of certain telephone conversations. This case is a companion to the case of State v. Brennen, 214 Neb. 734, 336 N.W.2d 85 (1983), decided today. It arises out of the same orders authorizing the interception of telephone conversations discussed therein. Defendant Larson was not mentioned in the affidavit or amendment thereto but, rather, was discovered through the interceptions authorized by the orders discussed in Brennen, supra. Having determined that the orders in Brennen were lawful, it follows that the interception of defendant Larson's conversations under those orders was also lawful.
Accordingly, the order suppressing the evidence obtained from the interceptions is reversed.
REVERSED.